Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 3, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  149907                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 149907
                                                                   COA: 315193
                                                                   Jackson CC: 10-006275-FH
  ERIC D. MOORE,
            Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the June 24, 2014
  judgment of the Court of Appeals is considered. We DIRECT the Jackson County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order. The prosecutor shall specifically address whether the Court of
  Appeals erred by: (1) reviewing for plain error the defendant’s claim that his waiver of
  counsel was invalid, see People v Vaughn, 491 Mich 642, 655 n 42 (2012); and (2)
  holding that People v Carpenter, 464 Mich 223 (2001), stands for the proposition that
  insanity is not a defense to general intent crimes.

        The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 3, 2015
           p0331
                                                                              Clerk